DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 and 06/02/2021 are being considered by the examiner.

Examiner has received the specification and the claim invention of the present application. The submitted IDS(s) have been considered by the examiner. Examiner has completed the prior art reference search and discovered the closest prior art references. However, the closest prior art references failed to show the obviousness of the claims as a whole. The closest prior art references taken either singly or in an obvious combination does not fully disclose the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Independent claims 1, 11 and 20 are directed to a method/a device/a non-transitory computer-readable storage medium. Each claim specifically requires “obtaining a target location of a virtual object in a map scene displayed on a screen of the electronic device; identifying a virtual building within a preset range centered on the target location in the map scene; gradually decreasing the virtual building from a display height of the virtual building to a first target display shape of the virtual building; displaying the first target display shape of the virtual building in the map scene; detecting an update to the target location of the virtual object in the map scene; gradually resuming the virtual building from the first target display shape to the display height of the virtual building in accordance with a determination that the virtual building is outside the preset range centered on the updated target location of the virtual object in the map scene”.

The prior art reference of Piemonte et al discloses embodiments of the map display application described herein display three-dimensional representations of three-dimensional objects.  When the map presentation is moved to display a new area, the three-dimensional representations rise from a ground level to their full heights and transition from transparent to opaque at the same time.  The map display applications of 
The prior art reference of Bennett et al discloses some embodiments of the invention provide a device that includes a navigation application with several novel features.  In some embodiments, the device has a touch-sensitive screen that displays the output of the application, and a multi-touch interface that allows a user to provide touch and gestural inputs through the screen to interact with the application. FIG. 1 of Bennett et al shows six stages of interaction with the mapping application and FIG. 2 of Bennett et al shows a map in a 3D map view. Bennett et al discloses a marker associated with the current location of device is placed in a map (As shown in FIG. 1 stage 110; FIG. 2, stage 205 and the virtual buildings are displayed in a 3D map view). Bennett et al discloses the navigation application generates the 3D view of the navigated map by rendering the map view from a particular position in the three dimensional scene that can be conceptually thought of as the position of a virtual  pointing towards the 3D scene with different angle will change the size and shape of the buildings and roads.
The prior art reference of Pattabiraman et al discloses systems and methods for acquiring three-dimensional location information to improve location services. FIGS. 3A-B of Pattabiraman et al depict a screen 321 that displays maps 322a and 322b at two instances in time (e.g., Time 1 and Time 2; two location and four buildings). FIG. 4 of Pattabiraman et al illustrates a process for determining how to display the maps 322a-b at the two times. The process determines an estimate of a receiver's position at time t(n) is determined and a map tile for the location of the estimated position is loaded. After determining a heading at time t(n), a visual mark (e.g., an arrow) may be overlaid on the map tile in the direction of heading on the current position estimate relative to the set/pre-determined orientation of the map. Then the map and the arrow are rotated corresponding to the orientation of the screen (Paragraph [0028]).
The prior art reference of Ren et al discloses a method for displaying visual information in a navigation system. FIG. 4-FIG. 8 of Ren et al depict a graphical display of a map depicting a single geographic region that includes a plurality of map features. More specifically, Ren et al discloses a control interface slider (As shown in FIG. 4, 450) that selects a priority threshold for display of map features. For example, paragraph [0043] of Ren et al describes “In FIG. 4, the control 450 is set to a minimum detail 
However, the closest prior art references failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 11 and 20. Accordingly, claims 1, 11 and 20 are allowed.

Dependent claims 2-10 depend from independent claim 1, dependent claims 12-19 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.



Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XILIN GUO/Primary Examiner, Art Unit 2616